Case 0:20-cv-60090-WPD Document 6 Entered on FLSD Docket 01/27/2020 Page 1 of 2

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
Southern District of Florida

Case Number: 20-CV-60090-WPD

Plaintiff:
Diana Santiago
vs.

Defendant:
DMD Restaurant Group, LLC d/b/a Twin Peaks

For:

Charles Eiss

Eiss Massillon, P.L.
7951 Sw 6th Street
Suite 112

Plantation, FL 33324

Received by Sandra M. Quinones on the 16th day of January, 2020 at 10:02 am to be served on Dmd Restaurant
Group, Lic D/B/A Twin Peaks c/o Registered Agent, Fred Burgess, 15951 Sw 41st Street, Suite 800, Davie, FL
33331.

|, Sandra M. Quinones, do hereby affirm that on the 24th day of January, 2020 at 11:21 am, I:

served the LIMITED LIABILITY COMPANY by delivering a true copy of the Summons in a Civil Action &
Complaint with the date and hour of service endorsed thereon by me, to: Francesca Delfino as
Bookkeeper at the address of: 15951 Sw 41st Street, Suite 800, Davie, FL 33331, and informing said
person of the contents of the matter thereof, after having first attemtped to serve the Registered Agent,
Member, Manager, or Designated Employee on 1/17/2020 in compliance with state statutes 48.062.

Description of Person Served: Age: 37, Sex: F, Race/Skin Color: White, Height: 5'4", Weight: 130, Hair: Light
Brown, Glasses: N

| certify that | am a Special Process Server over the age of eighteen, appointed by the Sheriffs Office in the County
in which it was served, that | am in good standing and have no interest in the above action. Under penalties of
perjury, { declare that | have read the forgoing Verified return of service and the.facts stated in it are true and correct.
Pursuant to F.S. 92.525(2), Notary not required. Date: .

JAN 2 & 2000

Sandta M. Quinones
Special Process Server #394

L.R.I. (Process Service & Litigation Support)
1011 South Federal Highway

2nd Fioor

Hollywood, FL. 33020

(954) 944-3900

Our Job Serial Number: LRA-2020000477

Copyright © 1992-2020 Database Services, inc. - Process Server's Toolbox V8.1c

 
Case 0:20-cv-60090-WPD Document 6 Entered on FLSD Docket 01/27/2020 Page 2 of 2
“= = Case 0:20-cv-60090-WPD Document 3 Entered on FLSD Docket 01/16/2020 Page lofi

AO 440 (Rev. 12/09) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

 

Southern District of Florida

 

 

DIANA SANTIAGO )
)
Plaintiff )
v. ) Civil Action No. 20-cv-60090-WPD
DMD RESTAURANT GROUP LLC d/b/a TWIN )
PEAKS ) \\ NA
Defendant )
fn mr
\- OM - Qo
SUMMONS IN A CIVIL ACTION L
To: (Defendant's name and address) DMD RESTAURANT GROUP LLC d/b/a Twin Peaks BV
c/o Registered Agent, FRED BURGESS cy
15951 SW 41st Street, Suite 800 AY
Davie, FL 33331

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
“ are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: CHARLES M. EISS, Esquire

Law Offices of Charles Eiss, P.L.

7951 SW 6th Street, Suite 112

Plantation, FL 33324

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

SUMMONS

  

Date: «01/16/2020 s/ Alex Rodriguez

TRC! Geputy Clerk
Angela E. Noble U.S, District Courts

Chere of Court

 
